— Appeal by the defendant, as limited by his brief, from a sentence of the County Court, Nassau County (Belfi, J.), imposed January 9, 1986, upon his conviction of criminal sale of a controlled substance in the second degree, upon his plea of guilty, the sentence being an indeterminate term of three years to life imprisonment and $1,000 in restitution.
Ordered that the sentence is affirmed.
The statutory scheme establishing an indeterminate term of three years to life imprisonment for criminal sale of a controlled substance in the second degree is not an unconstitutional limitation on judicial discretion, cruel and unusual punishment or grossly disproportionate to the offense (see, People v Broadie, 37 NY2d 100, cert denied 423 US 950). Thompson, J. P., Niehoff, Eiber, Sullivan and Harwood, JJ., concur.